Title: [May 1760]
From: Adams, John
To: 



      Monday May 26th 1760.
      
      
       Spent the Evening at Mr. Edd. Quincy’s, with Mr. Wibird, and my Cozen Zab. Mr. Quincy told a remarkable Instance of Mr. Ben. Franklin’s Activity, and Resolution, to improve the Productions of his own Country, for from that source it must have sprang, or else from an unheard of Stretch of Benevolence to a stranger. Mr. Franklin, happening upon a Visit to his Germantown Friends, to be at Mr. Wibirts Meeting, was asked, after Meeting in the afternoon, to drink Tea, at Mr. Quincys. The Conversation turned upon the Qualities of American soils, and the Different Commodities raised in these Provinces. Among the rest, Mr. Franklin mentioned, that the Rhenish Grape Vines had been introduced, into Pensylvania, and that some had been lately planted in Phyladelphia, and succeeded very well. Mr. Quincy said, upon it, I wish I could get some into my Garden. I doubt not they would do very well in this Province. Mr. Franklin replied, Sir if I can supply you with some of the Cuttings, I shall be glad to. Quincy thanked him and said, I dont know but some time or other I shall presume to trouble you. And so the Conversation passed off. Within a few Weeks Mr. Quincy was surprised with a Letter from some of Franklins friends in Boston, that a Bundle of these Rhenish slips were ready for him. These came by Water. Well, soon afterwards he had another Message that another Parcell of slips were left for him by the Post. The next Time Mr. Franklin was in Boston Mr. Quincy waited on him to thank him for his slips, but I am sorry Sir to give you so much Trouble. Oh Sir, says Franklin the Trouble is nothing Sir, to me, if the Vines do but succeed in your Province. However I was obliged to take more Pains than I expected when I saw you. I had been told, that the Vines were in the City but I found none and was obliged to send up to a Village 70 miles from the City for them. Thus he took the Trouble to hunt over the City, and not finding Vines there, he sends 70 miles into the Country, and then sends one Bundle by Water, and least they should miscarry another by Land, to a Gentleman whom he owed nothing, and was but little acquainted with, purely for the sake of Doing Good in the World by Propagating the Rhenish Wines thro these Provinces. And Mr. Quincy has some of them now growing in his Garden. This is an Instance too of his amazing Capacity for Business. His Memory and Resolution. Amidst so much Business as Counsellor, Post Master, Printer, so many private studies, and so many Publick Avocations too, to remember such a transient Hint and exert himself, so in answer to it, is surprising.
       This Rhenish Wine is made of a Grape that grows in Germany upon the River Rhine and from which it receives its Name, and is very famous, all over Europe. Let me remember to look in Chambers, under Rhenish and in Salmons Geography, under the Produce of the Countries upon the Rhine, for more Particulars of this Vine and Grape, and Wine. The soil it delights in, the Method of Cultivation, what digging, what Manure, what Pruning &c. Let me ask Mr. Quincy, whether the soil of his Garden suits them? and what sorts and how many sorts of Grapes he has? Dont they require more Heat than we have for them? Where he got his other slips. Where he got his Lime Trees? &c.
      
      
       
        
   
   First entry in “Paper book No. 5” (D/JA/5). This booklet, an assemblage of stitched gatherings from which the threads have now largely worn away, contains somewhat irregular entries from 26 May to 25 Nov. 1760.


       
       
        
   
   In an interesting letter to Edmund Quincy from London, 10 Dec. 1761, Franklin touched on the subject of American viniculture. This letter, lacking part of its text, was found among the Adams Papers and was printed by CFA in a footnote to the present Diary entry (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:82). It is now in MHi:Misc. Bound MSS.


       
       
        
   
   Possibly “scients”(i.e. scions).


       
      
      

      Tuesday 27 May.
      
      
       At home. Read, in Naval Trade and Commerce.
      
      

      Wednesday 28 May.
      
      
       Loitered the forenoon away upon this Question in Arithmetic. 3 men give 20 shillings for a Bushell of Corn. A pays in the Proportion of one half, B in the Proportion of 1/3 and C in the Proportion of 1/4. Now how many shillings and Pence does each one pay? I put x, an Algebraicall Expression, for that unknown Quantity, whose 1/2 1/3 and 1/4 added together would make 20 shillings.
       
       
       
       In the afternoon, Zab and I wandered down to Germantown on foot—running a Parrallell between the Pleasures, Profits, freedoms, Ease and Uses of the several Professions, especially Physick and Divinity.
      
      

      1760. May 29. Thurdsday.
      
      
       Rose and breakfasted. Have done nothing yet to day, and God only knows what I shall do. The Question of the Pipe. A Pipe of Wine has 3 Cocks, one of which would discharge it in 1/4 of an hour, another in 1/2 an hour and the 3rd in 3/4 of an hour all open and running at once. Quere in what Time, all three together will empty the Cask? Let me Note these Proportions for the Present.
       
       Perhaps this may turn out right.
       I must run over Fractions again, vulgar and Decimal, as well as algebraical, and now and then, a few Questions in Fenning and Hammond, and Ward, or else I shall totally forget my Numbers. I find that the Art of numbering depends upon Practice, and in a short disuse, they will slip from the Memory. A Journal, scrawled with Algebraical signs, and interspersed with Questions of Law, Husbandry, natural History &c., will be a useful Thing. The Principal Uses however will be to correct my style, and assist my Memory, give me a true Compunction for the Waste of Time, and urge me of Course to a better Improvement of it. Besides Writing is one of the greatest Pleasures, and it sooner rouses my ambition, warms my Imagination, and fixes me in a train of thinking, than any other Thing that I can do—than sitting still with my Eyes shut, or than holding a Book to read.
       Mem. Last Sunday after Meeting Mr. Cranch explained to us at Dr. Tufts’s, the Machines that are used in the Mines of Coal in New Castle, and of Tin, in Cornwal, to convey up Water from the Bottom of the Mine. They go upon the Principles of elastic Air and rarefyed Vapour. They have hollow Globes of plated Iron, or of Copper, which will hold some Barrells, which they heat with great fires and have Tubes, and Cocks, and can cast up great Quantities of Water, many Hogshea ds in a minute. But I have forgot the Construction of the Machines, as well as the Method of Working them. Here is my failing or one of my failings. My Attention has not been keen enough, to understand and fix in my Memory the Explications of many of these Machines. Etter explained to me, his stocking Looms, but I could not when I left him, have run from the first Motion to the compleat formation of a stocking. I did not see thro it. Cranch once explained to me, the Machine that draws Water from the Thames, into the Canals under the City of London, and that sends Water up into their Garretts, Chambers, Rooms and Cellars, so that by Opening a Cock you may draw a Pail of Water from the Thames, in any House in the City almost, but I do not remember the Construction of it. Let me remember to enquire of him about the Construction of these 2, that for Water from the Thames, and that for Water from the Thames thus in MS and that for Water from the Mines, and to go once more to see the stocking Loom.
      
      
       
       Few things I believe have deviated so far from the first Design of their Institution, are so fruitful of destructive Evils or so needful of a speedy Regulation, as Licensed Houses. The Accomodation of Strangers, and perhaps of Town Inhabitants on public occasions, are the only warrantable Intentions of a Tavern and the supply of the Neighbourhood with necessary Liquors, in small Quantities to be consumed at home and at the cheapest Rates, are the only excusable Designs of a Retailer; and that these Purposes may be effected, it is necessary, that both should be selected from the most virtuous, and wealthy People who will accept the Trust, and so few of each should be erected, that the Profits may enable them to make the best Provision, at a moderate Price. But at the present Day, such Houses are become the eternal Haunt, of loose disorderly People of the same Town, which renders them offensive and unfit for the Entertainment of a Traveller of the least delicacy; and, it seems that Poverty, and distressed Circum­stances are become the strongest Argument, to procure an Approbation, and for this these assigned Reasons, such Multitudes have been lately licensed, that none can afford to make Provision, for any but the trifling, nasty vicious Crew, that most frequent them. The Consequences of these Abuses are obvious. Young People are tempted to waste their Time and Money, and to acquire habits of Intemperance and Idleness that we often see reduce many of them to Beggary, and Vice, and lead some of them at last to Prisons and the Gallows. The Reputation of our County is ruined among Strangers who are apt to infer the Character of a Place from that of the Taverns and the People they see there. But the worst Effect of all, and which ought to make every Man who has the least sense of his Priviledges tremble, these Houses are become in many Places the Nurseries of our Legislators;— An Artful Man, who has neither sense nor sentiment may by gaining a little sway among the Rabble of a Town, multiply Taverns and Dram Shops and thereby secure the Votes of Taverner and Retailer and of all, and the Multiplication of Taverns will make many who may be induced by Phlip and Rum to Vote for any Man whatever.
       I dare not presume to point out any Method, to suppress or Restrain these increasing Evils; but I think for these Reasons it would be well worth the Attention of our Legislature, to confine the Number of, and retrieve the Character of Licensed Houses; least, that Impiety, and Prophaneness, that abandoned Intemperance, and Prodigality; that Impudence and brawling Temper, which these abominable Nurseries daily propagate, should arise at length to a degree of strength, that even the Legislature will not be able to controul.
       
         [John Adams] 
       
       
      
      
       Pownals Remark, every other House a Tavern. Twelve in this Town. Call upon the select men, not to grant Approbation, upon the grand Jurors to present all bad Houses, &c.
      
      
       
        
   
   The name has been inserted in an early but unidentified hand.


        
   
   The foregoing draft of an essay on the evils of licensed houses is the first of a series on this topic found in JA’s Diary during 1760–1761. They were doubtless intended for publication, but none has been found in the papers of the day. During this same period JA also drew the rough sketch map showing the locations of a dozen or more taverns in Braintree and Weymouth that is reproduced as an illustration in the present volume.


        
   
   On 18 May 1761, as a direct result of JA’s intensive but short-lived temperance campaign, the town of Braintree passed the following votes:


        
         
          
           “Voted, That although Licensed Houses so far as they are conveniently scituated well accommodated and under due Regulation for the Releif and Entertainment of Travellers and Strangers may be a usefull Institution, Yet there is Reason to apprehend that the present prevailing Depravity of Manners through the Land in General and in this Town in particular and the shamefull neglect of Religious and Civil Duties, so highly offensive in the sight of God, and injurious to the peace and Welfare of Society are in a great measure owing to the unnecessary increase of Licensed Houses.
           “Voted, That for the future there be no Persons in this Town, Licensd for retailing spiritous Liquors and that there be three persons only approbated by the Selectmen as Inn-holders, suitably situated, one in each Precinct.
           “Voted, That the Persons that are approbated as Inn-holders for the ensuing year oblidge themselves by written Instruments under their Hands and Seals to retail spiritous Liquors to the Town Inhabitants as they shall have occasion therefor, at the same price by the Gallon or smaller Quantity as the same are usually sold by Retail in the Town of Boston and upon the performance of the above conditions, there be no Person or Persons approbated by the Selectmen as Retailers.
           “Voted, That the Town now proceed by written votes to the choice of the Persons and places they think most conveniently scituated and best Qualifyd, for the purposes aforesaid. . . . Mr. Samll. Bass Junr. was chosen for the North Precinct, Mr. Benjamin Hayden for the Middle and Mr. Jonathan Wales for the South.
           “Voted, That there be a Com[mi]ttee appointed to draw up and present a Humble Memo[randum] to the Justices of the Q[uarter] sessions to be holden at Boston on the first Tuesday of July next, praying that the present proceedings of the Town Respecting Licensd. Houses meet with their approbation, and that an authenticated copy of the votes of the Town be annexed thereto and Presented therewith.” (Joseph Crosby, Josiah Quincy, and Samuel Niles were named the members of this committee. Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886. p. 378–379.)
          
         
         
        
        
   
   In his old age JA confessed that his youthful crusade had been a complete failure: “I only acquired the Reputation of a Hypocrite and an ambitious Demagogue by it; the Number of licensed Houses was soon reinstated. Drams Grog and Sotting were not diminished, and remain to this day as deplorable as ever. You may as well preach to the Indians Against Rum as to our People” (letter to Benjamin Rush, 28 Aug. 1811, CtY). JA’s difficulties in keeping his farm hands sober confirm this gloomy conclusion; see entries of 13, 18, 21 July 1796, below.


        
   
   On the general subject of intemperance in early New England see CFA2, Three EpisodesCharles Francis Adams, Three Episodes of Massachusetts History: The Settlement of Boston Bay; The Antinomian Controversy; A Study of Church and Town Government, Boston and New York, 1892; 2 vols., 2:783 ff., where it is pointed out that JA elsewhere admitted that gatherings and discussions in the rural taverns were important stimuli to the Revolutionary movement.


       
      
      

      May 30 1760. Friday.
      
      
       Rose early. Several Country Towns, within my observation, have at least a Dozen Taverns and Retailers. Here The Time, the Money, the Health and the Modesty, of most that are young and of many old, are wasted; here Diseases, vicious Habits, Bastards and Legislators, are frequently begotten.
       Nightingale, Hayden, Saunders, J. Spear, N. Spear, Benoni Spear, would vote for any Man for a little Phlip, or a Dram. N. Belcher, John Spear, O. Gay, James Brackett, John Mills, Wm. Veasey &c. voted for T. for other Reasons.
      
      
       
        
   
   On 19 May 1760 Capt. Ebenezer Thayer Jr. was elected representative to the General Court, replacing Samuel Niles (Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 372).


       
      
      

      1760 May 31th. Saturday
      
      
       Read in naval Trade and Commerce, concerning Factors, Consuls, Embassadors, &c., and the South Sea Company, &c. Went into Water. Talked with Wm. Veasey about Church &c. He will not allow that Dr. Mayhew has any uncommon Parts. He had haughty Spirits, and Vanity &c.—How the Judgment is darkened and perverted by Party Passions!
       Drank Tea with Zab. Ran over the past Passages of my Life. Little Boats, water mills, wind mills, whirly Giggs, Birds Eggs, Bows and Arrows, Guns, singing, pricking Tunes, Girls &c. Ignorance of Parents, Masters Cleverly, Marsh, Tutors Mayhew &c. By a constant Dissipation among Amuzements, in my Childhood, and by the Ignorance of my Instructors, in the more advanced years of my Youth, my Mind has laid uncultivated so that at 25, I am obliged to study Horace and Homer.—Proh Dolor!
      
     